The lengthy petition for the removal of the defendant contains many charges of incompetency and official misconduct during the years that he has served as a district judge. In his answer, as well as in his testimony, he has protested his innocence and states that he acted to the best of his ability and in a conscientious way, and that his political enemies have magnified any irregularities that might have happened without his attention having been directed to them. With due consideration of the defendant's statement and eliminating all testimony that might be considered as prejudiced against him, there is, nevertheless, impartial testimony as well as official records that came into existence at times unsuspicious, which are sufficient to establish the charges of incompetency.
For these reasons, I concur in the decree. *Page 549